DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In particular, the limitation “injection-molded feed points, as recited in amended Claims 1, 3, 14, and 18, is understood to constitute new matter.

Claims 1, 3, 6-9, 11-12, 14-16, and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 14, and 18: The meaning of the limitation “injection-molded feed points” is unclear.  The Office notes that the written disclosure does not contain mention of the words “feed 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Important Product-by-Process considerations regarding independent Claims 1, 3, and 18:
Claims 1 and 18 recite a “gear for use in a gear unit” (Line 1), comprising various parts (i.e., an outer part, an inlay part, and a connecting part).  The function recited in the preamble of Claims 1 and 18 would lead those having ordinary skill in the art to understand that the claimed gear is a finished product to be used in, e.g., a gear transmission.  Similarly, Claim 3 recites a “gearwheel pair for a  gear unit.”
The Office notes that the written disclosure does not contain the words “feed points” (or “feed,” or “feed point”).  Notwithstanding the apparent lack of disclosure, the limitation “injection-molded feed points” appears to relate to an unfinished gear – at least the Office cannot discern any novel or special reason why “injection-molded feed points,” which might, arguendo, correspond to sprues or runners used in the manufacture of a gear, would be relevant to a “gear for use in a gear unit” (i.e., a finished gear).
The “gear” recited in Claim 1 is an apparatus or product, and the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  See MPEP 2113(I).  The Office notes that “structure implied by the process does not find that a “number of injection-molded feed points,” as recited in amended Claim 1, is relevant to the actual structure of the claimed gear.
Finally, "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).”  See MPEP 2113(II).
Claims 1, 3, 6, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0087617 to Oberle, in view of U.S. Patent Application Publication No. 2014/0007724 to Kim.
Oberle discloses a gear 1 for use in a gear unit, comprising:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031] “external part 2 is preferably made from a relatively soft plastic material”) and having a number of portions 23 (see FIG. 1; note, Oberle does not necessarily disclose or teach the portions 23 as being “injection-molded” or as “feed points” as recited in amended Claim 1),
inlay part 3 made of metal (Paragraph [0031] “insert 3 is preferably in the form of a metal hub”), and
a connecting part 4 made of a second plastic (see Paragraph [0019] which discloses outer part 2 is a non-reinforced plastic and connecting part 4 is a fiberglass reinforced plastic), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032] “The insert 3 is connected to the external part 2 by means of a connecting part 4 used to create a form-fitting connection between the external part 2 and the insert 3. The connecting part 4 is molded between the external part 2 and the insert 3”),
wherein the connecting part 4 overlaps the portions 23 (see FIG. 1), and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to the axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation (since the “connecting part (4) is molded between the external part (2) and the insert (3) – see, e.g., the abstract – the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation).
Thus, amended Claim 1 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose the injection-molded feed points of amended Claim 1.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in 
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teeth, as evidenced by Paragraph [0024] of Kim.
The Office notes that the resulting gear formed by the combination of Oberle and Kim discloses the structure of the gear recited in amended Claim 1.  The burden shifts to Applicant to come forward with evidence establishing a nonobvious different between the claimed product and the prior art product.
Claim 3: Oberle discloses a gear 1 (i.e., not a “gearwheel pair”) for use in a gear unit, comprising:
a second gear 1, which can be arranged to mesh with a first gear which consists entirely or partially of metal or plastic, and
the second gear comprises:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031] “external part 2 is preferably made from a relatively soft plastic material”) and having a number of portions 23 (see FIG. 1; note, Oberle does not necessarily disclose or teach the portions 23 as being “injection-molded” or as “feed points” as recited in amended Claim 3),
an inlay part 3 made of metal (Paragraph [0031] “insert 3 is preferably in the form of a metal hub”), and
connecting part 4 made of a second plastic (see Paragraph [0019] which discloses outer part 2 is a non-reinforced plastic and connecting part 4 is a fiberglass reinforced plastic), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032] “The insert 3 is connected to the external part 2 by means of a connecting part 4 used to create a form-fitting connection between the external part 2 and the insert 3. The connecting part 4 is molded between the external part 2 and the insert 3”), and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the second gear, wherein acting at least along and perpendicular to the axis of rotation of the second gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation.
Thus, the second gear of amended Claim 3 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose the injection-molded feed points of Claim 3.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in which the “connection unit 150” and “outer side unit 130” are formed separately.  “Outer side unit 130” includes a “plurality of protruding pieces 133… formed on an inner circumference.”  Paragraph [0025].  Furthermore, Paragraph [0024] teaches that the “outer side unit 130 is injection-molded by pressing resin.”
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teeth, as evidenced by Paragraph [0024] of Kim.

The Office notes that the resulting gear formed by the combination of Oberle and Kim discloses the structure of the gear recited in amended Claim 3.  The burden shifts to Applicant to come forward with evidence establishing a nonobvious different between the claimed product and the prior art product.
Claim 6: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the second gear 1 has a second gear diameter and the inlay part 3 has an inlay part diameter, and
wherein a ratio between the inlay part diameter and the [second] gear diameter is between 0.1 and 0.8 (the diameter of inlay part 3 appears to be approximately 1/3 the diameter of gear 1, so the ratio would be approximately 0.33, which is well within the claimed range).
Claim 9: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the connecting part 12 has reinforcements 44 (see FIGS. 1 and 3) to enhance the axial rigidity (intended use; see footnote 1 above).
Claim 19: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, wherein the first plastic is a partially crystalline high-performance thermoplastic of the family of polyarylether ketones (PAEK), PPS (Polyphenylensulfid), or PPA (Polyphthalamid), and the second plastic differs from the first plastic in the mechanical properties and/or chemically.
Claim 18: Oberle discloses a gear for use in a gear unit, comprising:
an outer part 2 having a gear rim made of a first plastic (Paragraph [0031]) and having a number of portions 23 (i.e., not “injection-molded feed points” as recited in amended Claim 18),
an inlay part 3 made of metal (Paragraph [0019]), and
a connecting part 4 made of a second plastic (Paragraph [0019]), the connecting part 4 arranged between the inlay part 3 and the outer part 2 for an interlocked and/or materially-bonded connection between the inlay part 3 and the outer part 2 (see Paragraph [0032]),
wherein the connecting part 4 overlaps the portions, and the connecting part has undercuts acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation (since the “connecting part (4) is molded between the external part (2) and the insert (3) – see, e.g., the abstract – the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 2 relative to the connecting part 4 along and perpendicular to the axis of rotation).
Thus, Claim 18 differs from the Oberle disclosure in the following way: Oberle does not appear to disclose the injection-molded feed points of amended Claim 18.
The Office turns to Kim, which teaches a gear that includes a central “insertion unit 110,” an intermediate “connection unit 150” which is “mold[ed]… between the insertion unit 110 and [an] outer side unit 130.”  See Paragraph [0019]; see also FIG. 7 which illustrates a process in which the “connection unit 150” and “outer side unit 130” are formed separately.  “Outer side unit 130” includes a “plurality of protruding pieces 133… formed on an inner circumference.”  
Based on the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the “outer part 2” and “portions 23” of Oberle by injection-molding, because injection molding is a very common process for forming gear teach, as evidenced by Paragraph [0024] of Kim.
The Office notes that the resulting gear formed by the combination of Oberle and Kim discloses the structure of the gear recited in amended Claim 3.  The burden shifts to Applicant to come forward with evidence establishing a nonobvious different between the claimed product and the prior art product.
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle and U.S. Patent Application Publication No. 2014/0007724 to Kim, as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2008/0289436 to Laakkonen.
Claim 7: Oberle, as modified above by Kim with regards to Claim 3, discloses the gearwheel pair as claimed in claim 3, but does not disclose the first and second face widths recited in Claim 7.
Laakkonen teaches a pair of helical gears in which a first helical gear 12 has a first face width and a second helical gear 13 has a second face width, and
wherein the first face width is greater than the second face width.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the gearwheel pair disclosed by Oberle, as modified by Kim in the 
wherein the first face width is greater than the second face width, as shown in FIG. 1 of Laakkonen, because helical gears generate thrust forces (as shown in FIG. 1 of Laakkonen by F1, F2), which may force a driven gear in the axial direction.  If the first width is greater than the second width, and the driven gear is forced slightly in the axial direction, then the two gears can still maintain line of contact through the line of action.
Claim 11: Oberle, as modified by Kim in the rejection of Claim 3 above, discloses the gearwheel pair as claimed in claim 3, and wherein the first gear meshes with the second gear (as described above in the rejection of Claim 3).  Oberle does not expressly disclose the driveshaft and output shaft recited in Claim 11.
Laakkonen teaches a first gear 12 connected to a driveshaft 11 and a second gear 13 connected to an output shaft 14.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to connect the first gear and second gear disclosed by Oberle, as modified by Kim in the rejection of Claim 3 above, to a driveshaft and an output shaft, respectively, as taught by Laakkonen, or to connect the first gear and second gear disclosed by Oberle, as modified in the rejection of Claim 3 above, to an output shaft and a driveshaft respectively, in view of the Laakkonen teaching, because gears are connected by shafts to support them as power is transferred through them and because gears are arranged by their sizes in order to reduce or increase output speed/torque.  That is, it would have been obvious to those having ordinary skill to mount a smaller first gear on an output shaft and a larger second gear, which satisfies the limitations recited in Claim 3, in order to increase output speed and decrease torque.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle, U.S. Patent Application Publication No. 2014/0007724 to Kim, and U.S. Patent Application Publication No. 2008/0289436 to Laakkonen, as applied above to Claim 11, further in view of U.S. Patent Application Publication No. 2017/0167589 to Berlinger, JR. et al.
Claim 12: The combination of Oberle, Kim, and/or Laakkonen does not disclose a profile overlap (as that term is described in the pending disclosure) between 1 and 2.
Berlinger teaches a gearwheel pair comprising first and second helical gears having helical teeth 20, 22 (see, e.g., Claim 19 of Berlinger).  As shown in FIG. 1, the gearwheel pair has a profile overlap of 2.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the gearwheel pair disclosed by Oberle, as modified by Kim and Laakkonen in the rejection of Claim 11 above, to include a driveshaft/output shaft, such that the helical gears include “gears that each have a tooth flank profile that includes a convex addendum and a concave dedentum, and when in mesh satisfy the Euler Savory equation for conjugacy with contact over the entire tooth flank” (see abstract of Berlinger), as shown in FIG. 1 of Berlinger, which also shows a profile overlap of 2, in order to maintain lines of contact over the entire line of action, as taught by Berlinger.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2007/0087617 to Oberle and U.S. Patent Application Publication No. 2014/0007724 to Kim, as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2007/0049453 to Nagai et al.
Claim 8: Oberle, as modified above by Kim in the rejection of Claim 3, discloses the gearwheel pair as claimed in claim 3, but does not expressly disclose wherein the first gear and the second gear each have a helix angle of between 10º and 30º.
Nagai teaches a gearwheel pair 16, 18, wherein the first gear 16 and the second gear 18 each have a helix angle of between 10º and 30º.  See Paragraph [0012].  A rationale Nagai provides for the helix angle is to avoid deteriorated response sensitivity and excessive frictional resistance.  See Paragraph [0011].
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to provide the first and second gears of Oberle, as modified above by Kim in the rejection of Claim 3, with a helix angle of 25º, according to the Nagai teaching, which is between 10º and 30º, in order to avoid deteriorated response sensitivity and excessive frictional resistance.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, U.S. Patent Application Publication No. 2019/0170236 to Kleiss, and U.S. Patent No. 10,486,349 to Nakamura.
Claim 14: In light of the rejection of Claim 14 under 35 U.S.C. 112(b) above, the Office’s best reasonable interpretation of the “injection-molded feed points” recited in amended Claim 14 relate to sprues and/or runners associated with the pinpoint gate method of injection molding.
Kim discloses a method, comprising:
producing a gear 100, wherein the gear 100 comprises:
outer part 130 having a gear rim 130 made of a first plastic (see Paragraph [0024]),
an inlay part 110 made of metal (see Paragraph [0030]), and
a connecting part 150 made of a second plastic (see Paragraph [0026]), which is arranged between the inlay part 110 and the outer part 130 for an interlocked and/or materially-bonded connection between the inlay part 110 and the outer part 130 (see Paragraph [0033]), and
injection molding the outer part 130 while forming a number of injection-molded portions (i.e., not “while forming a number of injection-molded feed points” as recited in amended Claim 14 which the Office guesses might relate to, e.g., sprues or runners; see Paragraph [0024]; the injection-molded portions engage portions 133 shown in FIG. 4), and
injection molding the connecting part 150 between the outer part 130 and the inlay part 110 such that the connecting part 150 overlaps the injection-molded portions (see Paragraph [0033]) and such that the connecting part 150 has undercuts 133 acting at least along and perpendicular to an axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 130 relative to the connecting part 150 along and perpendicular to the axis of rotation (since the connecting part 150 is molded between the outer part 130 and the inlay part 110, the materially-bonded connection creates resistive forces that act at least along and perpendicular to the axis of rotation of the gear, wherein acting at least along and perpendicular to [the] axis of rotation of the gear prevents movement of the outer part 130 relative to the connecting part 150 along and perpendicular to the axis of rotation).
Thus, Claim 14 differs from Kim in the following ways:

2. Kim does not appear to disclose injection molding the outer part 130 while forming a number of injection-molded feed points.
The Office turns to Ohmi, Kunishima, and Kleiss, which teach the following high-performance plastics used in the manufacture of gears: polyamide (PA6, PA66, PA46, etc.), polyacetal (POM), polyphenylene sulfide (PPS), polyphthalamide (PPA), polyetherimide (PEI), polyethersulfone, polyketone, polyetheretherketone, polysulfone, polyphenylene ether, polymide, polyamideimide, and polyaryletherketone (PAEK).  See Paragraph [0016] of Ohmi, Paragraph [0006] of Kunishima, and/or Paragraph [0051] of Kleiss.
Based on the Ohmi, Kunishima, and Kleiss teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to use high performance thermoplastics such as those referenced above in the Ohmi, Kunishima, and Kleiss teachings, in order to improve the strength and performance of the gear and method disclosed by Kim.
The Office then turns to Nakamura, which teaches a similar gear (see FIGS. 2(a)-2(b)) including an outer part 5.  As shown in FIG. 2(a), the outer part 5 includes 3 small circles circumferentially distributed about the top surface.  Nakamura further discloses “A secondary molded article B manufactured by the manufacturing method of an insert molded article according to an embodiment illustrated in the perspective view of FIG. 2(a) and the vertical cross-sectional view of FIG. 2(b) is a resin gear with metallic core 1A before formation of the teeth 6 on the outer peripheral surface.”  Col. 5, Line 64 to Col. 6, Line 2.  See also FIG. 7(a)-7(b) and Col. 7, Lines 21-24.  Based on FIG. 2(a), those having ordinary skill would understand that there may be three (3) gates G2.  In other words, those having ordinary skill in the art at the time of filing would 
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the outer part 130 disclosed by Kim, as modified above in the rejection of Claim 14, with multiple injection-molded feed points, as taught by Nakamura, in order to quickly and evenly distribute resin material within the cavity defining the outer part 130.
Claim 16: Kim, as modified above in the rejection of Claim 14, discloses the method as claimed in claim 14, wherein the injection-molded portions are formed as a number of injection-molded feed points; however, Kim does not disclose wherein injection molding [of] the outer part 130 is carried out using a pinpoint gate method.
Nakamura teaches a similar gear (see FIGS. 2(a)-2(b)) including an outer part 5.  As shown in FIG. 2(a), the outer part 5 includes 3 small circles circumferentially distributed about the top surface.  Nakamura further discloses “A secondary molded article B manufactured by the manufacturing method of an insert molded article according to an embodiment illustrated in the perspective view of FIG. 2(a) and the vertical cross-sectional view of FIG. 2(b) is a resin gear with metallic core 1A before formation of the teeth 6 on the outer peripheral surface.”  Col. 5, Line 64 to Col. 6, Line 2.  See also FIG. 7(a)-7(b) and Col. 7, Lines 21-24.  Based on FIG. 2(a), those having ordinary skill would understand that there may be three (3) gates G2.  In other words, those having ordinary skill in the art at the time of filing would understand that this description, in combination with the illustration of FIGS. 2(a) and 7(a)-7(b), discloses injection molding of an outer part 5 which is carried out using the pinpoint gate method.
Thus, it would have been obvious to those having ordinary skill in the art at the time of filing to form the outer part 130 disclosed by Kim, as modified above in the rejection of Claim 14, .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of U.S. Patent Application Publication No. 2014/0007724 to Kim, U.S. Patent Application Publication No. 2016/0047453 to Ohmi et al., U.S. Patent Application Publication No. 2016/0016368 to Kunishima, U.S. Patent Application Publication No. 2019/0170236 to Kleiss, and U.S. Patent No. 10,486,349 to Nakamura, as applied to Claim 14 above, further in view of U.S. Patent Application Publication No. 2007/0087617 to Oberle.
Claim 15: For purposes of Claim interpretation, the words “collinear with” are understood to mean “about.”  Kim, as modified above in the rejection of Claim 14, discloses the method as claimed in claim 14, but does not disclose “forming undercuts in the connecting part 150 [about] an axis of rotation of the [helical] gear 100,” as recited in Claim 15.
Oberle teaches a similar helical gear 1 in which a connecting part 4 is formed with undercuts [about] an axis of rotation X.
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the process disclosed by Kim, as modified above in the rejection of Claim 14, such that it includes forming undercuts in the connecting part 150 [about] an axis of rotation of the [helical] gear 1, as taught by Oberle, in order to result in a stronger connection between the connecting part 150 and the outer part 130 of Kim.

Response to Arguments
Applicant's arguments filed on 01/18/2022 have been considered but are not found to be persuasive.

The 01/18/2022 remarks did not appear to contain arguments relating to Claims 14-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658